DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 01/29/2020. It is noted, however, that applicant has not filed a certified copy of the GB 2001207.6 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a poultry house feeder including a drop tube, a feed leveler, and a pan, the feed lever having vertical feet to engage pedestals on the pan floor for adjusting the amount of feed dispensed, specifically, in combination with a telescoping arrangement between the feed pan and the feed leveler which does not affect the selected amount of feed in the bottom of the feed pan. The telescoping arrangement including a raised central core on the feed pan, a mounting ring, and a retainer.
The prior art of record Pickens (US 9247718) teaches a similar poultry feeder including a drop tube (28), a feed leveler (40) and a feed pan (20c). Pickens, however, fails to teach or suggest the details of the feed leveler including a plurality of feet to engage a pedestal on the feed pan nor does Pickens teach a telescoping arrangement between the feed pan and the feed leveler which does not affect the selected amount of feed in the bottom of the feed pan or the details thereof. Pickens specifically states, “the height of the skirt relative to the drop tube can be adjusted to adjust the level to which feed fills the pan” noting that any height adjustment of the skirt will affect the level of feed in the pan.
The further prior art of record Chen (US 5875733) teaches a similar poultry feeder include a drop tube (40), a feed leveler (60), and a telescoping arrangement between the feed pan and the feed leveler which does not affect the selected amount of feed in the bottom of the feed pan (figs. 4-5, Col. 3, lines 15-27). Chen however fails to teach the feed leveler including a plurality of feet to engage a pedestal on the feed pan nor does Chen teach a mounting ring or a retainer that the feed pan and the feed leveler can slide along a vertical. As per applicant’s arguments dated 08/25/2021 modification of the feature (11) of Chen would render Chen inoperable since the feeder would no longer be able to 
The further prior art of record Cole (US 5092274) teaches a similar poultry feeder having a drop tube (32), and a feed leveler including a plurality of feet to engage a pedestal on the feed pan (76, 80, figs. 7-8) in combination with a telescoping arrangement of the feed pan and feed leveler (figs. 7-10), however, as per applicant’s arguments dated 10/04/2021 this movement is “to divert feed into the feed pan member”. 
The prior art of record simply does not show in combination feed level adjustment (via a plurality of feet) and telescoping members such the telescoping does not affect the selected amount of feed in the bottom of the feed pan.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record has been noted as it pertains to the state of the art of poultry feeders and telescoping or feed adjusting devices therefore.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619